      Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF PUERTO RICO


CARMEN MÁRQUEZ-MARÍN,                         )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       No. 3:16-cv-01706-JAW
                                              )
MERRICK GARLAND, Attorney                     )
General of the United States,                 )
                                              )
               Defendant.                     )


                 ORDER ON DEFENDANT’S MOTION IN LIMINE
                      TO EXCLUDE EXPERT OPINION

       In anticipation of trial, the defendant filed a motion in limine seeking to

prohibit the plaintiff from testifying that the alleged discrimination and retaliation

caused or exacerbated her physical ailments because such testimony is inadmissible

expert opinion. The Court dismisses without prejudice the motion because whether

the evidence is admissible lay opinion or inadmissible expert opinion depends on the

plaintiff’s testimony at trial, and the Court will accordingly entertain any objections

as they arise at trial.

I.     PROCEDURAL BACKGROUND 1

       On April 13, 2016, Carmen Márquez-Marín, an Assistant United States

Attorney (AUSA) at the United States Attorney’s Office (USAO) for the District of




1       The Court assumes familiarity with the factual background of this case, and thus recites only
the relevant procedural history in this order. For an exhaustive account of the factual allegations,
readers should refer to the Court’s summary judgment order. See Order on Mot. for Summ. J. at 4-
202 (ECF No. 155).
      Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 2 of 8




Puerto Rico, filed a complaint against the United States Attorney General, alleging

that the United States Department of Justice (DOJ) retaliated against her for her

prior Equal Employment Opportunity (EEO) Act activity and created a hostile work

environment, failed to provide her with reasonable accommodations for her disability,

and discriminated against her due to her disability. 2 Compl. (ECF No. 1). On

April 18, 2019, the DOJ moved for summary judgment, Def.’s Mot. for Summ. J. (ECF

No. 92), which, on May 26, 2020, the Court denied in a two hundred twenty-four-page

order, Order on Mot. for Summ. J. (ECF No. 155). On October 14, 2020, the Court

held a pretrial conference, Min. Entry (ECF No. 175), and the next day, the Court

issued a final pretrial order, setting the deadlines for pretrial motions, Report of Final

Pretrial Conference and Order (ECF No. 176).               Due to the ongoing COVID-19

pandemic, the Court has not yet set a trial date.

       On October 13, 2020, the DOJ filed a motion in limine to disallow any

testimony by AUSA Márquez-Marín regarding whether the alleged discrimination

and retaliation caused or exacerbated her physical conditions because such testimony

is expert opinion that is inadmissible under Federal Rule of Evidence 701. Def.’s Mot.

in Lim. to Exclude Expert Op. (ECF No. 171) (Def.’s Mot.). On November 5, 2020,

AUSA Márquez-Marín filed her opposition to the DOJ’s motion. Pl.’s Omnibus Opp’n

to Four of the Five Mots. in Lim. Presented by Def. (ECF No. 177) (Pl.’s Opp’n). On

November 12, 2020, the DOJ replied to AUSA Márquez-Marín’s opposition. Def.’s




2     The Court interchangeably refers to the Defendant as the Attorney General, the DOJ, and the
USAO as the context requires.

                                               2
      Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 3 of 8




Reply in Supp. of Four of His Mots. in Lim. (ECF No. 190) (Def.’s Reply).

II.    THE PARTIES’ POSITIONS

       A.    The DOJ’s Motion in Limine

       The DOJ moves “to exclude Plaintiff’s expert opinion as evidence at the trial.”

Def.’s Mot. at 1. It contends that “any testimony regarding whether the alleged

discrimination and retaliation exacerbated her physical conditions is inadmissible

under Fed. R. Evid. 701.” Id. It asserts that such testimony is “specialized scientific

knowledge” that she is not qualified to testify about. Id. at 3.

       The DOJ further moves “to exclude testimony regarding the symptoms and

effect of Plaintiff’s medical conditions because the probative value of such testimony

is outweighed by unfair prejudice to the Defendant.”         Id. at 4.   It claims that

“[t]estimony regarding the symptoms and effects of Plaintiff’s medical conditions

would only help prove whether she is disabled,” and “[b]ecause the parties agree that

she is/was disabled, such testimony is unnecessary.” Id.

       B.    Carmen Márquez-Marín’s Opposition

       In response, AUSA Márquez-Marín explains that her testimony will be “typical

damage testimony,” not expert opinion. Pl.’s Opp’n at 20. She contends that she does

not need expert testimony to describe “her medical conditions and how they affected

her . . . , as well as the restrictions placed on her work activity by her treating

physicians, what she informed Management at the workplace about those

restrictions, and similar matters testified to every day in any number of courts.” Id.




                                           3
       Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 4 of 8




Finally, she asserts that “a plaintiff in a damage action can testify . . . how she felt

when certain events occurred.” Id. at 21.

        C.    The DOJ’s Reply

        The DOJ briefly replies to clarify that it “is not claiming that Plaintiff’s

testimony about how she feels is expert testimony.” Def.’s Reply at 6. Rather, it “is

merely saying that Plaintiff cannot testify as to causation.” Id. It argues that

“Plaintiff has not provided any argument or law that allows the Plaintiff to testify to

causation without expert testimony.” Id.

III.    DISCUSSION

        The DOJ asks the Court to prohibit AUSA Márquez-Marín from testifying

about the cause of her medical conditions. The DOJ argues that such evidence is

expert opinion that is inadmissible under Federal Rule of Evidence 701 and is

unfairly prejudicial under Federal Rule of Evidence 403. Def.’s Mot. at 1, 4.

        Federal Rule of Evidence 701 provides that lay witnesses may testify in the

form of an opinion only if their testimony is “(a) rationally based on the witness’s

perception; (b) helpful to clearly understanding the witness’s testimony or to

determining a fact in issue; and (c) not based on scientific, technical, or other

specialized knowledge within the scope of Rule 702.” FED. R. EVID. 701. The third

requirement was added by amendment in 2000 and “was intended to ‘eliminate the

risk that the reliability requirements set forth in Rule 702 will be evaded through the

simple expedient of proffering an expert in lay witness clothing.’” United States v.

Valdivia, 680 F.3d 33, 50 (1st Cir. 2012) (quoting FED. R. EVID. 701, Advisory



                                            4
     Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 5 of 8




Committee’s notes on the 2000 amendments). The First Circuit has noted that “the

line between expert testimony under Fed. R. Evid. 702 and lay opinion testimony

under Fed. R. Evid. 701 is not easy to draw.” United States v. Ayala-Pizarro, 407 F.3d

25, 28 (1st Cir. 2005) (quoting United States v. Colón Osorio, 360 F.3d 48, 52-53 (1st

Cir. 2004)) (alterations omitted). Indeed, “[t]here is no bright-line rule to separate

lay opinion from expert witness testimony.” United States v. Hilario-Hilario, 529

F.3d 65, 72 (1st Cir. 2008). Nonetheless, the advisory committee has tried to provide

guidance, explaining that “the distinction between lay and expert witness testimony

is that lay testimony ‘results from a process of reasoning familiar in everyday life,’

while expert testimony ‘results from a process of reasoning which can be mastered

only by specialists in the field.’” FED. R. EVID. 701, Advisory Committee’s notes on

the 2000 amendments (quoting State v. Brown, 836 S.W.2d 530, 549 (Tenn. 1992)).

      Whether AUSA Márquez-Marín’s testimony as to her physical conditions is

inadmissible expert testimony depends on the scope of her testimony.            In her

opposition brief, AUSA Márquez-Marín states that her testimony “will describe her

medical conditions and how they affected her (eg: fatigue, body pains, etc.), as well as

the restrictions placed on her work activity by her treating physicians, what she

informed Management at the workplace about those restrictions, and similar matters

testified to every day in any number of courts.” Pl.’s Opp’n at 20. The Court agrees

that this is acceptable lay testimony, and the DOJ does not suggest otherwise. See

Def.’s Reply at 6 (“Defendant is not claiming that Plaintiff’s testimony about how she

feels is expert testimony”).



                                           5
     Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 6 of 8




      In the Proposed Pretrial Order, however, AUSA Márquez-Marín suggests that

the scope of her testimony is broader than simply a description of how she feels. In a

section of the order entitled “Brief Statement of Each Party’s Contentions with

Respect to Controverted Material Facts, Contested Issues of Law, Evidentiary

Questions, and Supporting Authority,” AUSA Márquez-Marín says that the following

question is a factual dispute: “Did the actions by management and the stress caused

thereby adversely affect plaintiff’s health and/or contribute to the cause of Ms.

Márquez’s major ailments, including her cancer diagnoses and her shoulder

impingement?” Proposed Pretrial Order at 20 (ECF No. 164).

      Whether the actions by the USAO caused AUSA Márquez-Marín stress does

not require expert testimony. See United States v. Zajanckauskas, 441 F.3d 32, 39

(1st Cir. 2006) (“Expert testimony does not assist where the trier of fact has no need

for an opinion because it easily can be derived from common sense, common

experience, the trier of fact’s own perceptions, or simple logic.”) (citations and

alterations omitted); see also Ziehm v. RadioShack Corp., Civil No. 09-69-P-S, 2010

U.S. Dist. LEXIS 136782, at *17 (D. Me. May 22, 2010), aff’d, 2010 U.S. Dist. LEXIS

65929 (D. Me. July 1, 2010) (“While a layperson is not competent to diagnose the

cause of his symptoms, it is within the realm of ordinary experience, and thus need

not be established by expert testimony, that harassment can cause stress”) (internal

citations omitted).

      However, evidence that the stress caused or exacerbated AUSA Márquez-

Marín’s cancer, shoulder injury, and other ailments does require expert testimony.



                                          6
     Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 7 of 8




“Expert testimony usually is necessary to establish a causal connection between an

injury and its source ‘unless the connection is a kind that would be obvious to laymen,

such as a broken leg from being struck by an automobile.’” Simpson v. Ne. Ill. Reg’l

Commuter R.R. Corp., 957 F. Supp. 136, 138 (N.D. Ill. 1997) (quoting Schmaltz v.

Norfolk & W. Ry. Co., 896 F. Supp. 180, 182 (N.D. Ill. 1995)); see Tufariello v. Long

Island R.R. Co., 458 F.3d 80, 88-89 (2d Cir. 2006) (concluding that plaintiff did not

need expert testimony to establish a causal link between “hearing loss and repeated

exposure to noise so loud that it causes physical pain or ear-ringing” because it is

“widely known and . . . not the subject of scientific dispute”). Unlike a broken leg

caused by an automobile accident or loss of hearing caused by loud noises, it is not

obvious to laymen that stress from work can exacerbate an employee’s cancer or

shoulder injury. AUSA Márquez-Marín does not claim to be a medical expert. Thus,

to the extent AUSA Márquez-Marín’s testimony as to causation relies on scientific,

technical, or other specialized knowledge, such testimony would be inadmissible

expert opinion. See Felkins v. City of Lakewood, 774 F.3d 647, 652 (10th Cir. 2014)

(concluding that plaintiff’s declarations are “admissible insofar as they describe her

injuries and symptoms, such as pain and difficulties walking, standing, and lifting,”

but are “inadmissible . . . insofar as they diagnose her condition . . . or state how that

condition causes limitations on major life activities”).

      Ultimately, whether AUSA Márquez-Marín’s testimony regarding her physical

conditions is admissible depends on the scope of her testimony. Therefore, until

AUSA Márquez-Marín testifies regarding the nature of the injuries she suffered and



                                            7
      Case 3:16-cv-01706-JAW-JCN Document 229 Filed 08/11/21 Page 8 of 8




the extent of the causal leap between symptoms and causation becomes clear, the

Court cannot determine whether her testimony is permissible lay opinion or

inadmissible expert opinion. Similarly, the Court will be in a better position to

determine any unfair prejudice at trial. Thus, the Court dismisses without prejudice

the DOJ’s motion but notes that the DOJ may reassert its objection at trial.

IV.    CONCLUSION

       The Court DISMISSES without prejudice the United States Attorney

General’s Motion in Limine to Exclude Expert Opinion (ECF No. 171).

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 11th day of August, 2021




                                         8
